KEHOE, Judge.
Appellant, defendant below, brings this appeal from a final judgment of conviction for first degree murder, robbery, conspiracy to commit a felony, and a sentence of life imprisonment. Of the three points raised on appeal by appellant, one was abandoned. The two remaining points fail to show any reversible error on the part of the trial court; therefore, the judgment and sentence appealed are affirmed. See, e.g., Hoskins v. State, 70 Fla. 186, 69 So. 701 (1915); Brown v. State, 40 Fla. 459, 25 So. 63 (1898); Abbott v. State, 334 So.2d 642 (Fla. 3d DCA 1976); Rodriguez v. State, 327 So.2d 903 (Fla. 3d DCA 1976); Mobley v. State, 327 So.2d 900 (Fla. 3d DCA 1976); and Sikes v. State, 280 So.2d 17 (Fla. 3d DCA 1973).
Affirmed.